Exhibit 10.3

 

EXHIBIT D

 



FORM OF GUARANTY

 

GUARANTY (this "Guaranty"), dated as of [    ], 2020, made by each of the
undersigned (each a "Guarantor", and collectively, the "Guarantors"), in favor
of the Buyers (as defined below) party to the Securities Purchase Agreement
referenced below.

 

W I T N E S S E T H :

 

WHEREAS, Genius Brands International, Inc., a Nevada corporation,
(the “Company”), and each party listed as a “Buyer” on the Schedule of Buyers
attached to the Securities Purchase Agreement (each a “Buyer”, and collectively,
the “Buyers”) are parties to that certain Securities Purchase Agreement, dated
as of March 11, 2020, (the “Securities Purchase Agreement”), pursuant to which,
among other things, the Buyers shall purchase from the Company certain senior
secured convertible Notes (collectively, the “Notes”);

 

WHEREAS, the Buyers have requested, and the Guarantors have agreed, that the
Guarantors shall execute and deliver to the Buyers a guaranty guaranteeing all
of the obligations of the Company under the Securities Purchase Agreement, the
Notes, the Security Documents, any Perfection Certificate and any other
agreement, instrument, certificate, report and other document executed and
delivered pursuant hereto or thereto or otherwise evidencing or securing any
Note or any other obligation (collectively, the “Transaction Documents”);

 

WHEREAS, pursuant to a Pledge and Security Agreement, dated as of [ ], 2020, (as
the same has been, and may be, amended from time to time, the “Security
Agreement”), the Company and the Guarantors have granted to , as collateral
agent for the Buyers (in such capacity, the “Collateral Agent”), a security
interest in and lien on certain assets to secure their respective obligations
under this Guaranty, the Securities Purchase Agreement, the Notes and the other
Transaction Documents; and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other consideration, the sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees with each Buyer as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty which are defined in the Securities Purchase Agreement or the
Notes and not otherwise defined herein shall have the same meanings as set forth
therein.

 

 

 

 



 1 

 

 

SECTION 2. Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guarantee (a) the punctual payment, as and when
due and payable, by stated maturity or otherwise, of all obligations and any
other amounts now or hereafter owing by the Company in respect of the Securities
Purchase Agreement, the Notes and the other Transaction Documents, including,
without limitation, all interest that accrues after the commencement of any
proceeding commenced by or against any the Company or any Guarantor under any
provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United States
Code) or under any other bankruptcy or insolvency law, assignments for the
benefit of creditors, formal or informal moratoria, compositions, or extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief (an “Insolvency Proceeding”), whether or not the payment of
such interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding, and all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents, and any and all expenses (including reasonable counsel
fees and expenses) reasonably incurred by the Buyers or the Collateral Agent in
enforcing any rights under this Guaranty (such obligations, to the extent not
paid by the Company, being the “Guaranteed Obligations”) and (b) the punctual
and faithful performance, keeping, observance and fulfillment by the Company of
all of the agreements, conditions, covenants and obligations of the Company
contained in the Securities Purchase Agreement, the Notes and the other
Transaction Documents. Without limiting the generality of the foregoing, each
Guarantor's liability hereunder shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Company to the Buyers
under the Securities Purchase Agreement and the Notes but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Guarantor or the Company (each, a “Transaction Party”).

 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)          The Guarantors, jointly and severally, guarantee that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Buyers with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions. The liability of any Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now or hereafter have in any way relating to, any or all of the following:

 

(i)              any lack of validity or enforceability of any Transaction
Document or any agreement or instrument relating thereto;

 

(ii)             any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from any Transaction
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Transaction
Party or otherwise;

 

(iii)            any taking, exchange, release or non-perfection of any
collateral with respect to the Guaranteed Obligations, or any taking, release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations; or

 

 

 



 2 

 

 

(iv)            any change, restructuring or termination of the corporate,
limited liability company or partnership structure or existence of any
Transaction Party.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Buyer or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

 

(b)         This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations) and (ii) be binding upon each Guarantor and its respective
successors and assigns. This Guaranty shall inure to the benefit of and be
enforceable by the Buyers and their respective successors, and permitted
pledgees, transferees and assigns. Without limiting the generality of the
foregoing sentence, any Buyer may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under and subject to the terms of any
Transaction Document to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Buyer
herein or otherwise, in each case as provided in the Securities Purchase
Agreement or such Transaction Document. Notwithstanding the foregoing and for
the avoidance of doubt, this Guaranty will expire and each Guarantor will be
released from its obligation hereunder upon the complete conversion of all of
the Company's obligations under the Notes to equity securities of the Company
and/or indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations) and payment of all other amounts payable under this
Guaranty (excluding any inchoate or unmatured contingent indemnification
obligations).

 

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Buyers or the Collateral Agent exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral.
Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 4 is knowingly made in contemplation of such benefits. The
Guarantors hereby waive any right to revoke this Guaranty, and acknowledge that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

 

 

 



 3 

 

 

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Buyers or the Collateral
Agent against any Transaction Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until the complete conversion of all of the Company's obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations)
and payment of all other amounts payable under this Guaranty (excluding any
inchoate or unmatured contingent indemnification obligations). If any amount
shall be paid to a Guarantor in violation of the immediately preceding sentence
at any time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, such amount shall
be held in trust for the benefit of the Buyers and shall forthwith be paid
ratably to the Buyers to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this Guaranty, whether matured or unmatured,
in accordance with the terms of the Transaction Documents, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Buyers of all or any part of the Guaranteed Obligations, and (b) the Buyers
receive the complete conversion of all of the Company's obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations)
and payment of all other amounts payable under this Guaranty (excluding any
inchoate or unmatured contingent indemnification obligations), the Buyers will,
at such Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

 

SECTION 6. Representations, Warranties and Covenants.

 

(a)          Each Guarantor hereby represents and warrants as of the date first
written above as follows:

 

(i)              Each Guarantor (A) is a corporation, limited liability company
or limited partnership duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization as set forth on the
signature pages hereto, (B) has all requisite corporate, limited liability
company or limited partnership power and authority to conduct its business as
now conducted and as presently contemplated and to execute and deliver this
Guaranty and each other Transaction Document to which such Guarantor is a party,
and to consummate the transactions contemplated hereby and thereby and (C) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary except where the
failure to be so qualified would not result in a Material Adverse Effect.

 

 

 

 

 



 4 

 

 

(ii)             The execution, delivery and performance by each Guarantor of
this Guaranty and each other Transaction Document to which such Guarantor is a
party (A) have been duly authorized by all necessary corporate, limited
liability company or limited partnership action, (B) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on such
Guarantor or its properties do not and will not result in or require the
creation of any lien (other than pursuant to any Transaction Document) upon or
with respect to any of its properties, and (C) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to it or its operations or any of its properties.

 

(iii)            No authorization or approval or other action by, and no notice
to or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by such Guarantor of this Guaranty or
any of the other Transaction Documents to which such Guarantor is a party (other
than expressly provided for in any of the Transaction Documents).

 

(iv)             Each of this Guaranty and the other Transaction Documents to
which such Guarantor is or will be a party, when delivered, will be, a legal,
valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
suretyship or other similar laws and equitable principles (regardless of whether
enforcement is sought in equity or at law).

 

(v)               There is no pending or, to the best knowledge of such
Guarantor, threatened action, suit or proceeding against such Guarantor or to
which any of the properties of such Guarantor is subject, before any court or
other governmental authority or any arbitrator that (A) if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (B) relates to
this Guaranty or any of the other Transaction Documents to which such Guarantor
is a party or any transaction contemplated hereby or thereby.

 

(vi)             Such Guarantor (A) has read and understands the terms and
conditions of the Securities Purchase Agreement, the Notes and the other
Transaction Documents, and (B) now has and will continue to have independent
means of obtaining information concerning the affairs, financial condition and
business of the Company and the other Transaction Parties, and has no need of,
or right to obtain from the Collateral Agent or any Buyer, any credit or other
information concerning the affairs, financial condition or business of the
Company or the other Transaction Parties that may come under the control of the
Collateral Agent or any Buyer.

 

(b)          Each Guarantor covenants and agrees that until the complete
conversion of all of the Company's obligations under the Notes to equity
securities of the Company and/or indefeasible payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations) and payment of all
other amounts payable under this Guaranty (excluding any inchoate or unmatured
contingent indemnification obligations), it will comply with each of the
covenants (except to the extent applicable only to a public company) which are
set forth in Section 4 of the Securities Purchase Agreement as if such Guarantor
were a party thereto.

 

 



 5 

 

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by any Buyer to or for the credit or the account
of any Guarantor against any and all obligations of the Guarantors now or
hereafter existing under this Guaranty or any other Transaction Document,
irrespective of whether or not Collateral Agent or any Buyer shall have made any
demand under this Guaranty or any other Transaction Document and although such
obligations may be contingent or unmatured. Collateral Agent and each Buyer
agrees to notify the relevant Guarantor promptly after any such set-off and
application made by such Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Collateral Agent or any Buyer under this Section 7 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or such Buyer may have under this Guaranty or any
other Transaction Document in law or otherwise.

 

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by overnight mail or by
certified mail, postage prepaid and return receipt requested), telecopied, sent
via electronic mail, sent via overnight courier or delivered, if to any
Guarantor, to the address for such Guarantor set forth on the signature page
hereto, or if to any Buyer, to it at its respective address set forth in the
Securities Purchase Agreement; or as to any Person at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 8. All such notices and
other communications shall be effective (i) if mailed (by certified mail,
postage prepaid and return receipt requested), when received or three Business
Days after deposited in the mails, whichever occurs first; (ii) if telecopied,
when transmitted and confirmation is received, provided it is transmitted during
regular business hours on a Business Day and, if not, on the next Business Day;
(iii) if sent via electronic mail, when transmitted (provided that such sent
electronic mail is kept on file (whether electronically or otherwise) by the
sending party and the sending party does not immediately receive an
automatically generated message from the recipient’s electronic mail server that
such electronic mail could not be delivered to such recipient), (d) if sent via
overnight courier service, one Business Day after deposit with an overnight
courier service, or (iii) if delivered by hand, upon delivery, provided it is
delivered during regular business hours on a Business Day and, if not, on the
next Business Day.

 

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE BUYERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY
OTHER JURISDICTION. ANY GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.

 

 



 6 

 

 

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH GUARANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BUYER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY BUYER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.
EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE BUYERS ENTERING INTO THE OTHER TRANSACTION DOCUMENTS.

 

SECTION 11. Taxes.

 

(a)          All payments made by any Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the
respective Transaction Document and shall be made without set-off, counterclaim,
deduction or other defense. All such payments shall be made free and clear of
and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of any Buyer by the jurisdiction in
which such Buyer is organized or where it has its principal lending office (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If any Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document:

 

(i)              the amount so payable shall be increased to the extent
necessary so that after making all required deductions and withholdings
(including Taxes on amounts payable to any Buyer pursuant to this sentence) each
Buyer receives an amount equal to the sum it would have received had no such
deduction or withholding been made,

 

(ii)             such Guarantor shall make such deduction or withholding,

 

(iii)           such Guarantor shall pay the full amount deducted or withheld to
the relevant taxation authority in accordance with applicable law, and

 

(iv)           as promptly as possible thereafter, such Guarantor shall send the
Buyers an official receipt (or, if an official receipt is not available, such
other documentation as shall be satisfactory to the Buyers, as the case may be)
showing payment.  In addition, each Guarantor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document (collectively, “Other
Taxes”).

 

(b)          Each Guarantor hereby indemnifies and agrees to hold the Collateral
Agent and each Buyer (each an “Indemnified Party”) harmless from and against
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 11) paid by
any Indemnified Party  as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which such Buyer makes written demand
therefor, which demand shall identify the nature and amount of such Taxes or
Other Taxes.

 

(c)          If any Guarantor fails to perform any of its obligations under this
Section 11, such Guarantor shall indemnify the Collateral Agent and each Buyer
for any taxes, interest or penalties that may become payable as a result of any
such failure. The obligations of the Guarantors under this Section 11 shall
survive the termination of this Guaranty and the payment of the Obligations and
all other amounts payable hereunder.

 

 

 

 



 7 

 

 

SECTION 12. Miscellaneous.

 

(a)          Each Guarantor will make each payment hereunder in lawful money of
the United States of America and in immediately available funds to each Buyer,
at such address specified by such Buyer from time to time by notice to the
Guarantors.

 

(b)          Provisions of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders. Any amendment or waiver effected in accordance with
this Section 12 shall be binding upon each Buyer and holder of Securities and
the Company.

 

(c)          No failure on the part of the Collateral Agent or any Buyer to
exercise, and no delay in exercising, any right hereunder or under any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder or under any Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Collateral Agent and the Buyers provided
herein and in the other Transaction Documents are cumulative and are in addition
to, and not exclusive of, any rights or remedies provided by law. The rights of
the Collateral Agent and the Buyers under any Transaction Document against any
party thereto are not conditional or contingent on any attempt by the Collateral
Agent or any Buyer to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.

 

(d)          Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.

(e)          This Guaranty shall (i) be binding on each Guarantor and its
respective successors and assigns, and (ii) inure, together with all rights and
remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the
Collateral Agent and the Buyers and their respective successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Buyer may assign or otherwise
transfer its rights and obligations under the Securities Purchase Agreement or
any other Transaction Document to any other Person in accordance with the terms
thereof, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Collateral Agent or such Buyer, as
the case may be, herein or otherwise. None of the rights or obligations of any
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of each Buyer.

 

(f)           This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.

 

(g)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(h)          This Guaranty may be executed by each party hereto on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement. Delivery of an
executed counterpart by facsimile or other method of electronic transmission
shall be equally effective as delivery of an original executed counterpart.

 

(i)            This Guaranty shall be governed by and construed in accordance
with the law of the State of New York applicable to contracts made and to be
performed therein without regard to conflict of law principles.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

 

GENIUS BRANDS INTERNATIONAL, INC., a Nevada corporation

 

 

By:____________________________
Name:
Title:



Address for Notices:



 

 

Attention: Robert L. Denton, CFO
Email: bdenton@gnusbrands.com

Facsimile: (310) 273-4202

 

 

A SQUARED ENTERTAINMENT LLC, a Delaware limited liability company

 

 

By: _____________________________
Name:
Title:



 

RAINBOW RANGERS PRODUCTIONS LLC, a California limited liability company

 

 

By: _____________________________
Name:
Title:

 

 

 



 9 





 

 

